Title: General Orders, 29 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sabbath March 29th 1778.
Islington—Ireland. Ixworth.


As the stormy weather prevents the Brigade Inspectors &c. meeting this day agreeable to yesterdays orders, the Sub and Brigade Inspectors with the Officers and non commission’d Officers who were to have assembled at Head-Quarters this day ten ôClock will attend the first fair day at said time and place. The following Officers are appointed Brigade Inspectors and are to be obeyed & respected as such in the respective Brigades.

Coll Tupper in General Patterson’s Brigade
Lieutt Coll Sprout in Glovers.
Major Wallace in Woodford’s—
Major Cabbel in Weedon’s—
Major Hull in Larned’s—
Major Fish in Poor’s.
Major Bloomfield in Maxwell’s
Major Ryan in 1st Pennsylvania
Major Huling in Late Conway’s—
Captn Smith in Varnum’s.
Captain Converse in Huntington’s
Captain Ingles in McIntosh’s—&
Captain McGowin in 2nd Pennsylvania—

Captain Walker of Coll Livingston’s Regiment is appointed Brigade Major pro temp. in General Poor’s Brigade & is to be obeyed & respected as such.
